ORDER

PER CURIAM:
AND NOW, this 22nd day of January, 1997, Leon G. Maquera having been suspended from the practice of law in the Territory of Guam by Judgment of the Superior Court of Guam filed June 12, 1996; the said Leon G. Maquera having been directed on October 28,1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Leon G. Maquera is suspended from the practice of law in this Commonwealth consistent with the Judgment of the Superior Court of Guam filed June 12, *11711996, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.